                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AL DAVIS JONES,                                      Case No. 4:18-cv-07771-KAW
                                   8                     Plaintiff,                           ORDER GRANTING IN FORMA
                                                                                              PAUPERIS APPLICATION;
                                   9                v.                                        SCREENING ORDER REVIEWING
                                                                                              PLAINTIFF’S COMPLAINT; ORDER
                                  10     EBAY, INC., et al.,                                  CONTINUING CASE MANAGEMENT
                                                                                              CONFERENCE
                                  11                     Defendants.
                                                                                              Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13           On December 28, 2019, Plaintiff Al Davis Jones filed this civil action and application to
                                  14   proceed in forma pauperis. Having considered the application, the Court GRANTS Plaintiff’s
                                  15   application to proceed in forma pauperis. The Court now screens Plaintiff’s complaint pursuant to
                                  16   28 U.S.C. § 1915, and, for the reasons set forth below, concludes that the operative complaint is
                                  17   deficient.
                                  18                                       I.    LEGAL STANDARD
                                  19           The in forma pauperis statute provides that the Court shall dismiss the case if at any time
                                  20   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or
                                  21   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief
                                  22   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
                                  23           A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.
                                  24   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,
                                  25   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be
                                  26   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).
                                  27           A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)
                                  28   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,
                                   1   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   2   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   3   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                   4   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   5   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                   6   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the

                                   7   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                   8   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                   9   31 (9th Cir. 2000).

                                  10                                           II.    DISCUSSION

                                  11           As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                  12   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,
Northern District of California
 United States District Court




                                  13   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                  14   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                  15   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                  16   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                  17   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                  18   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  19   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  20   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  21   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens

                                  22   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                  23           Here, Plaintiff appears to be alleging that he was a victim of fraud after wiring funds to

                                  24   purchase a car from Craigslist, which he never received. Plaintiff claims that the purchase was

                                  25   protected by the eBay Buyer Protection Program, and that the individuals he dealt with, and sent

                                  26   money to, were eBay’s agents. (Compl., Dkt. No. 1 ¶¶ 8-11.) All of Plaintiff’s claims, however,

                                  27   are state law causes of action. Despite, Plaintiff’s claim to the contrary, diversity jurisdiction does

                                  28                                                        2
                                   1   not exist, because both Plaintiff and eBay1 are domiciled in California. Moreover, Plaintiff does

                                   2   not state a cause of action arising under federal law. Thus, at this juncture, the undersigned does

                                   3   not appear to have subject matter jurisdiction over Plaintiff’s claims.

                                   4             Accordingly, the Court concludes that the complaint is insufficient to satisfy Section 1915

                                   5   review.

                                   6                                          III.    CONCLUSION

                                   7             For the reasons set forth above, the allegations in Plaintiff’s complaint are insufficient

                                   8   under 28 U.S.C. § 1915(e)(2). Thus, Plaintiff must clearly provide the legal and factual basis for

                                   9   all claims, including a basis for the federal court’s jurisdiction, and must do so by filing an

                                  10   amended complaint by March 15, 2019. If Plaintiff fails to file an amended complaint by that

                                  11   date, or the amended complaint fails to cure all defects, the case will be reassigned to a district

                                  12   judge with the report and recommendation that either the complaint be dismissed in whole or in
Northern District of California
 United States District Court




                                  13   part or the case be dismissed in its entirety.

                                  14             In amending the complaint, Plaintiff may wish to contact the Federal Pro Bono Project’s

                                  15   Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-8982 to make

                                  16   an appointment. While the Help Desk does not provide legal representation, a licensed attorney

                                  17   may assist Plaintiff in determining whether there are viable claims, and how to properly plead

                                  18   them.

                                  19             Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants

                                  20   in presenting their case. This manual, and other free information for pro se litigants, is available

                                  21   online at: http://cand.uscourts.gov/proselitigants.

                                  22   ///

                                  23

                                  24   1
                                         The undersigned notes that eBay is likely erroneously named. Based on the attached exhibits, it
                                  25   appears that the co-defendants misrepresented that the purchase was protected by the eBay Buyer
                                       Protection Program, as only vehicles purchased on eBay.com are protected by the program. See
                                  26   EBAY MOTOR PROTECTION PROGRAM, https://pages.ebay.com/motors/buy/purchase-protection/
                                       (last visited Jan. 16, 2019). Indeed, eBay’s website specifically warns about scams on Craigslist.
                                  27   Id. If Plaintiff elects to remove eBay as a defendant in the amended complaint, diversity
                                       jurisdiction will exist, and this court would subject matter jurisdiction.
                                  28                                                      3
                                   1          Finally, the case management conference scheduled for April 2, 2019 is continued to July

                                   2   9, 2019 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, Oakland, California. Case management

                                   3   conference statements are due on or before July 2, 2019.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 30, 2019

                                   6                                                       __________________________________
                                                                                           KANDIS A. WESTMORE
                                   7                                                       United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   4
